DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7-14, 17-19, 21-26, 30-31, 33-42, 46-60, and 62-76 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Response to Amendment
Because Applicant has chosen to defer amending the specification, drawings, and claims to address the objections, those objections are maintained.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 242.  
The drawings are objected to because (a) in Fig. 16 (sheets 21 and 22), “less data” and “less alerts” should be “fewer data” and “fewer alerts” respectively; (b) in Fig. 31B, some of the text on the smartphone is so small that it cannot be read, see 37 CFR § 1.84(p)(3); (c) in Fig. 38, “intended for administer” should be “intended for administration”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “System and Method for Providing Personalized Guidance to Diabetes Patients”.
	The disclosure is objected to because of the following informalities:
In paragraph 91, “includes receiving” should be merely “receiving”.
In paragraph 530, “made help” should be “may help”.
In paragraph 609, “such as; for example” should be merely “such as”.
	Appropriate correction is required.
	The use of the terms ZIGBEE, Z-WAVE, ANT, and ANT+, which are trade names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
	Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Examiner objects to claims 10-11, 13-14, 17-19, 21-25, 58-60, 62-70, and 75.
Claims 10-11, 18-19, 22-23, and 65 are objected to because of the following informalities:  all uses of the term “data” should be corrected such that the verbs that follow them appear in their plural form.  Appropriate correction is required.
Claims 58 and 62 are objected to because of the following informalities:  “their diabetes” should be “the patient’s diabetes”.  Appropriate correction is required.
Claim 74 is objected to because of the following informalities:  “includes learned pattern” should be “includes a learned pattern”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Rejections - 35 USC § 101
Claims 5, 7-14, 17-19, 21-26, 30-31, 33-42, 46-60, and 62-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 5
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[M]easuring, determining, or receiving a first datum associated with a patient:  Measuring a datum could merely be a matter of mental observation, such as observing that the patient is delirious from hypoglycemia.
[D]etermining a state the patient is in by inputting the first datum into a data model, the data model correlating historical data with predicted states of the patient, wherein the first datum is compared to historical data in the data model to determine the state of the patient:  Nothing in the claim requires the “data model” to be a computerized data model or a machine learning model.  As such, the data model could be a mental model of the data.  Under such an interpretation, determining a state of the patient could merely be a matter of mentally comparing the patient’s history to a set of possible states to predict the patient’s state.
[D]etermining an aspect of a personalized guidance message, the aspect comprising a time to deliver the personalized guidance message and content of the personalized guidance message, wherein the aspect is a function of the determined state and a target state, wherein the time to deliver the personalized guidance message is a function of a time of day and an expected behavioral pattern of the patient, the expected behavioral pattern comprising an expected availability of the patient, and wherein determining the time to deliver the personalized guidance message comprises determining whether the expected availability meets a predetermined level of availability: This limitation could be mentally performed by determining how and when to guide the patient based on a prediction of the current state of the patient and a desired state of the patient, and further determining when to transmit the guidance to the patient based on whether the patient is available.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only remaining limitation of the claim, “providing the determined personalized guidance message through a user interface at the time to deliver the personalized guidance message wherein the time to deliver the personalized guidance message is calculated to enable intervention prior to a transition from the determined state to a physiologic state outside of a target range of the target state”, recites the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).  Nothing in the claim requires the method to be performed on a computer other than the recitation of an interface.  Even assuming arguendo that the method is performed on a computer, mere recitation of generic computer components such as an interface does not in and of itself integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The “providing … through a user interface” limitation recites the well-understood, routine, and conventional activity of transmitting data over a network.  MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  The recitation of an interface also does little more than recite that the judicial exception is to be performed on a generic computer.  As an ordered whole, the claim is directed to the use of a data model to determine when to guide a diabetic patient in glucose concentration management.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claims 7-14, 17-19, 21-26, 30-31, 33-42, 46-57, 71-74, 76
NB: Due to the large number of claims, the dependent claims will be evaluated as a group for brevity.
Step 1:  A process, as above.
Step 2A Prong 1:  Claims 7-11, 13-14, 17-19, 21-23, 26, 34, 37-40, 41, 47-48, 50, 53-54, 56, and 71-74 merely add details about the type of data or behavioral patterns being manipulated, the nature of the data model, and/or the nature of the guidance message.  None of these details alter the potentially mental nature of the underlying process of the claim(s) on which they are dependent.
Claim 24’s recitation of using glucose concentration data to train a data model is mentally performable insofar as the data model itself is potentially a mental model that can be improved with more data.  Claim 25’s recitation of entering the subsequent data into the data model is also mentally performable, and correlating the subsequent data with the preexisting data could merely be a matter of making mental connections between the two data sets.  Claim 30’s “the content is determined by ranking, prioritizing or comparing the first datum with one or more thresholds” could be performed mentally, as is claim 31’s recitation of “determining an expected diabetic response of the patient based on the state” (the latter of which is routinely performed mentally by doctors).  The same conclusion holds for claim 33’s “comparing the expected diabetic response and the target diabetic response” and claim 36’s “determining whether the expected diabetic response matches a predetermined condition”.  Claim 52’s “measuring … a second datum”, “input[ting the second datum] into the data model”, and “compar[ing the second datum] to historical data” are all mentally performable for the same reasons as delineated in the rejection of claim 5.  Claim 55’s “determining a second disease state … by applying the second datum to the data model” is mentally performable for the same reasons as the manipulation of the data model in claim 5 are mentally performable, as is “determining a second guidance message”.  Finally, claim 57’s “comparing the learning datum to the historical data in the data model” is mentally performable, as is the entry of the datum into the data model insofar as the model can be construed as a mental model.
The remaining claims recite the same mental processes as in claim 5.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As for the claims that merely add details regarding the data, data model, and/or guidance message (i.e., claims 7-11, 13-14, 17-19, 21-23, 26, 34, 37-40, 41, 47-48, 50, 53-54, 56, and 71-74), the analysis at this step is the same as in claim 5.  
As for claim 12, which recites that the data model is a “machine learning model,” this limitation amounts to a mere instruction to apply the judicial exception using a generic class of computer algorithms, which cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Claim 24’s recitation of “measuring glucose concentration data” is the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Regarding claim 42’s recitation that the datum is measured by a “smart phone, by a wearable device, an external device, or a combination thereof”, the claim amounts to a recitation that an otherwise mentally performable process (measuring a datum) is to be performed using generic computing equipment, which does not integrate the judicial exception into a practical application.  The same conclusion holds for claim 46’s recitation that the external device is an accelerometer, for claim 49’s recitation that the change of state is “detected by a clock, an accelerometer, or a GPS circuit”, and for claim 51’s recitation that the datum is received from a glucose concentration monitoring system.  See MPEP § 2106.05(f).
Regarding claim 76, because claim 5 is directed to the delivery of glucose concentration management guidance rather than to glucose concentration management as such, the delivery of an insulin dose is insignificant extra-solution activity.  Delivering an insulin dose is well-known, as will be delineated further below.
Step 2B:  The claims do not contain significantly more than the judicial exception.  With the exception of claims 24 and 76, the analysis of the claims at this step mirrors the analysis at Step 2A, Prong 1.  The measuring limitation of claim 24 recites the well-understood, routine, and conventional activity of determining the level of biomarker in blood.  See MPEP § 2106.05(d)(II); Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  Claim 76 recites the well-understood, routine, and conventional activity of delivering insulin.  See MPEP § 2106.05(d); Whitehouse et al. (US 4437859), col. 1, ll. 11-33 (discussing the glucose levels attained with conventionally administered insulin).

Claim 58
Step 1: The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[L]earning a personalized behavior model of the patient:  Nothing in the claim requires the behavior model to be a computerized or machine learning model.  As such, the limitation could be directed merely to developing a mental model of a particular patient.
[R]eceiving a datum: The receipt of a datum can be performed mentally by reading it, hearing it, or through other sensory input.
[E]ntering the datum to the personalized behavior model to determine a state of the patient, the personalized behavior model correlating historical data with predicted states of the patient, wherein the datum is compared to historical data in the personalized behavior model to determine the state of the patient: Entering the datum into the model could merely be a matter of updating one’s mental model with new data.  The comparison of the new datum with historical data and the correlation of historical data with predicted states are also potentially mentally performable.
[D]etermining a content of a personalized guidance message to be rendered to the patient, wherein the content is a function of the state of the patient and a target state of-88-Application No.: 16/269531 Filing Date:February 6, 2019the patient: This limitation could be directed to the mental determination of how to guide the patient based on the current state of the patient and a desired future state of the patient.
[D]etermining a delivery time to provide the personalized guidance message, wherein the delivery time is a function of a time of day and an expected behavioral pattern of the patient, the expected behavioral pattern comprising an expected availability of the patient, wherein determining the delivery time to provide the personalized guidance message comprises determining whether the expected availability meets a predetermined level of availability, and wherein the delivery time is calculated to enable intervention by be the patient in the therapeutic management of the diabetes of the patient:  Determining a delivery time could merely be a judgement call on the part of the person who developed the mental model made on the basis of whether the patient meets certain criteria for determining whether he is available.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  There are no other limitations in the claim that would bear on patentability.  Even assuming arguendo that the method is performed on a generic computer, which the claim does not require, mere performance of an otherwise mental process on a generic computer does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  There are no other limitations in the claim that would bear on patentability.  Even assuming arguendo that the method is performed on a generic computer, which the claim does not require, mere performance of an otherwise mental process on a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  As an ordered whole, the claim is directed to an algorithm for delivering a guidance message to a diabetic patient based on a personalized behavior model.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claims 59-60
Step 1:  A process, as above.
Step 2A Prong 1:  Claim 60 merely describes the characteristic in more detail and does not alter the mental nature of the underlying process.  Claim 59 recites the same mental processes as in claim 58.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Claim 59’s recitation of “machine learning a first characteristic of a patient” does not confer eligibility because it amounts to a mere recitation that an otherwise mental process is to be performed using a generic class of computer algorithms.  See MPEP § 2106.05(f).  The analysis of claim 60 at this step mirrors that of claim 58.
Step 2B:  The claims do not contain significantly more than the judicial exception.  The analysis of claim 60 at this step mirrors that of claim 58, and the analysis of claim 59 at this step mirrors the analysis at Step 2A, Prong 2.

Claim 62
Step 1: The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[M]easuring, determining, or receiving a first datum associated with the patient:  An individual could mentally determine a datum by sensing it visually, orally, or otherwise.
[D]etermining a state the patient is in by inputting the first datum to a data model, the data model correlating data from one or more of physiology data, behavioral data, contextual data, or a combination thereof with predicted states of the patient, wherein the first datum is compared to the data of the data model to determine the state of the patient: Nothing in the claim requires the data model to be other than mental.  As such, this limitation could be directed to the mental determination of a patient’s state by consulting a mental data model of the patient’s behavior or physiology. 
[D]etermining a time to deliver a guidance message, wherein the time to deliver the guidance message is a function of a time of day and an expected behavioral pattern of the patient, the expected behavioral pattern comprising an expected availability of the patient, wherein determining the time to deliver the guidance message comprises determining whether the expected availability meets a predetermined level of availability, and wherein a content of the guidance message is personalized to the patient by comparing the determined state to a target state:  This limitation could encompass the mental process of determining when to guide a patient and how to guide him by determining the patient’s current state and the ideal future state of the patient and suggesting the patient take actions consistent with moving from the initial state to the ideal state.  Determining when to send that guidance based on a determination of whether the patient meets a predetermined threshold of availability could be performed mentally by setting up an availability metric and determining whether the patient meets it, then sending the guidance message if the patient meets it.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only remaining limitation of the claim, “providing the determined personalized guidance message via a user interface, such that the time to deliver the guidance message occurs at a time calculated to enable-89-Application No.: 16/269531 Filing Date:February 6, 2019intervention for therapeutic management of the diabetes of the patient”, recites the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).  Moreover, the recitation of an interface, even if assumed to be a computer interface, at most is an instruction to apply an otherwise mental process on a generic computer, which does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation “providing the determined personalized guidance message via a user interface, such that the time to deliver the guidance message occurs at a time calculated to be enable-89-Application No.: 16/269531 Filing Date:February 6, 2019intervention for therapeutic management of the diabetes of the patient”, recites the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP, 788 F.3d at 1363, 115 USPQ2d at 1093.  Moreover, the recitation of an interface, even if assumed to be a computer interface, at most is an instruction to apply an otherwise mental process on a generic computer, which does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  As an ordered whole, the claim is directed to an algorithm for determining a guidance message for a diabetic patient based on a data model.  Nothing in the claim provides significantly more than this.  As such, the claim is not patent eligible.

Claims 63-70, 75
Step 1: A process, as above.
Step 2A Prong 1:  Claims 63-65, 67, 69, and 75 merely recite further details about the type of data or states being manipulated and do not alter the mental nature of the underlying process.  Claim 66’s recitation of “learning the data model from a set of input data” is potentially mentally performable because nothing in the claim requires the learning to be machine learning.  The “determining a deviation” limitation of claim 68 is also potentially mentally performable, and, to the extent that the data model may be a mental model, “entering the deviation into the data model” is also potentially mentally performable.  Claim 70 recites the same mental processes as claim 62.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As noted above, mere recitation that the judicial exception is to be performed on a generic computer does not integrate the exception into a practical application.  See MPEP § 2106.05(f).  Claim 70’s additional limitation, reciting rendering the guidance message on an interface, recites the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).
Step 2B:  The claims do not contain significantly more than the judicial exception.  As noted above, mere recitation that the judicial exception is to be performed on a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  Claim 70’s additional limitation, reciting rendering the guidance message on an interface, recites the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP, 788 F.3d at 1363, 115 USPQ2d at 1093.

Claim Rejections - 35 USC § 103
Claims 5, 10-14, 17-19, 21-26, 30-31, 33-42, 46-60, 62-72, and 75-76 are rejected under 35 U.S.C. 103 as being obvious over Simpson et al. (US 20160328991) (“Simpson”) in view of Matos (US 20140371816) (“Matos”).
Regarding claim 5, Simpson discloses “[a] method of delivering physiologic glucose concentration management guidance, the method comprising: 
measuring, determining, or receiving a first datum associated with a patient (in a method for determining what a patient’s next drug should be in a diabetic patient, a first step may be receiving continuous glucose monitor (CGM) data – Simpson, paragraph 355; see also Fig. 43, ref. char. 402); 
determining a state the patient is in by inputting the first datum into a data model, the data model correlating historical data with predicted states of the patient, wherein the first datum is compared to historical data in the data model to determine the state of the patient (the CGM data are analyzed or evaluated to determine if characteristic signatures are present, which may involve the numerical application of CGM data to determine if one or more curve features are present; such characteristic features may be associated within a computing environment with certain defects which lead to a particular drug being suggested [i.e., a data model associates characteristic features with defects]; historical data may be received and used in addition to the currently measured CGM data – Simpson, paragraphs 355-56; see also Fig. 43, ref. chars. 404-406); 
determining an aspect of a personalized guidance message, the aspect comprising a time to deliver the personalized guidance message and content of the personalized guidance message, wherein the aspect is a function of the determined state and a target state (characteristic features of CGM data may be associated with certain defects, e.g., in insulin production and use [determined state = defect in insulin production or use]; the numerical inference of a defect can lead to a particular drug being suggested [i.e., to lead a patient to a target state in which the defect is not present; guidance message = message suggesting a certain drug] – Simpson, paragraphs 356-57; see also Fig. 43, ref. char. 408 (note that the display of the appropriate medicament only occurs after analyzing and evaluating the CGM data, so that one aspect of the message is that it the time to deliver it occurs after this analysis)), wherein the time to deliver the personalized guidance message is a function of a time of day and an expected behavioral pattern of the patient (characteristic signatures in the CGM data may be associated with certain defects in insulin production and use and the calculation and numerical inference of a defect can lead to a particular drug or combination of drugs being suggested; after the drug is administered, it is determined if the defect is still present – Simpson, paragraph 357 [behavioral pattern of the patient = expected response of the patient to the drug]; characteristic features involve looking at glucose curve trace rises, plateaus, falls, meal data, sleep data, etc. [i.e., the drug recommendation is based on the characteristic signatures, which are a function of the time of day] – id. at paragraph 355; see also paragraph 267 (disclosing that the advice given to the patient may be specified to the time of day)) …; and 
providing the determined personalized guidance message through a user interface at the time to deliver the personalized guidance message, wherein the time to deliver the personalized guidance message is calculated to enable intervention (once an appropriate drug is determined based on the characteristic signatures, the same is provided to a patient as a prescription for a drug regimen; if the defect is no longer present, it may be assumed that the drugs calculated are appropriate – Simpson, paragraphs 357-58; paragraph 25 discloses that the guidance may be displayed on a user interface; note also that the time to deliver the message – i.e., after evaluating the CGM data showing characteristic signatures that may be ameliorated by a medicament – is a function of whether such intervention is needed) prior to a transition from the determined state to a physiologic state outside of a target range of the target state (in some embodiments, the interface may indicate that a user’s actions will cause him to enter a warning zone [outside a target range]; for example, the interface may show that eating fried chicken will cause the user’s blood glucose to rise by 150 mg/dL, which will cause the user to enter a warning zone [so the intervention is provided prior to the user falling outside the target range] – Simpson, paragraph 282; see also Fig. 33D).”
Simpson appears not to disclose explicitly the further limitations of the claim.  However, Matos discloses that “the expected behavioral pattern compris[es] an expected availability of the patient (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646), and … determining the time to deliver the personalized guidance message comprises determining whether the expected availability meets a predetermined level of availability (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646 [the predetermined level of availability is indicated by the patient responding within predetermined response time t1]; if a response to the prompt is received, the system may ask the patient a test question [personalized guidance message] and utilize the quality of the response to the test question for further decision making – id. at paragraphs 646-48)….”
Matos and the instant application both relate to personal medical devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to determine whether to send a message based on whether the patient is available, as disclosed by Matos, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the device to assist the patient in potentially life-threatening situations in which the patient’s lack of availability is due to incapacity to respond.  See Matos, paragraph 646 (disclosing that the system selects an aggressive therapy instead of sending further guidance to the patient if it determines that the patient is in a dire medical state).

Regarding claim 10, Simpson/Matos discloses that “the historical data comprise[] patient physiology data (CGM data collected [physiology data] may have been measured in the past – Simpson, paragraph 355).”

Regarding claim 11, Simpson/Matos discloses that “the historical data comprise[] patient behavior data (in determining the characteristic features of the CGM data, glucose levels may be associated with known data about events, e.g., meal data, exercise data, sleep data, etc. [behavior data] – Simpson, paragraph 355).”

Regarding claim 12, Simpson/Matos discloses that “the data model comprises a machine learning model (system may perform machine learning to allow personalization of programs suggested and therapies prescribed – Simpson, paragraph 295).”

Regarding claim 13, Simpson/Matos discloses that “the data model predicts the state of the patient using as input a behavior of the patient (in determining whether characteristic signatures of the CGM data are present, glucose levels are associated with known data about events, e.g., meal data, exercise data, sleep data, etc. [behavior of the patient] – Simpson, paragraph 355).”

Regarding claim 14, Simpson/Matos discloses that “the content of the personalized guidance message  includes a set of one or more objectives predicted to be attainable by the patient (Fig. 31C of Simpson depicts a message indicating that the patient’s blood sugar is high and that he should act now to lower his blood glucose [objective, such action being attainable by the patient]).”  

Regarding claim 17, Simpson/Matos discloses that “the first datum indicates a deviation from the expected behavioral pattern (first step may be receiving CGM data and then analyzing them to determine if characteristic signatures are present; such characteristic features may be associated with certain defects [i.e., the CGM data received may be indicative of a deviation of the user’s glucose traces from a normal pattern of behavior of the glucose traces] – Simpson, paragraphs 355-56).”.  

Regarding claim 18, Simpson/Matos discloses that “the historical data indicate[] a tendency to over correct at a meal associated with a meal time, the first datum indicates that a mealtime is imminent, and the personalized guidance message corresponds to a lessened overcorrection at the mealtime (Simpson Figs. 33B-D and paragraph 282 disclose that the interface may show, in response to user input about the food he intends to eat [i.e., in response to the system determining that a mealtime is imminent], that eating fried chicken may cause the user’s blood glucose to rise by 150 mg/dL [i.e., overcorrect the user’s blood sugar], and the user may be indicated in yellow to notify the user that eating such will cause him to enter a warning zone [i.e., the message corresponds to an attempt to prevent the user from overcorrecting]).”  

Regarding claim 19, Simpson/Matos discloses that “the historical data include[] a first behavioral pattern of behavior and a second behavioral pattern associated with current behavior, wherein the first behavioral pattern has a longer term than the second behavioral pattern (evaluations may be performed based on effective glycemic index (EGI); over a period of several weeks, a distribution of the EGI may be determined and the same may be evaluated with respect to food habits, and the correlation may be short-term or long-term [i.e., the historical data include a long-term correlation between EGI and food habits [behavior] and a short-term correlation between the two] – Simpson, paragraph 310).” 

Regarding claim 21, Simpson/Matos discloses that “the second behavioral pattern is a function of one or more selected from the group consisting of:-84-Application No.: 16/269531Filing Date:February 6, 2019 engagement with mobile device, accelerometer data, frequency of checking glucose concentration, calendar data, and combinations thereof (a CGM trace may be analyzed to compute an effective glycemic index (EGI); the EGI may be evaluated with respect to food habits, e.g., a correlation drawn, and the correlation may be short-term – Simpson, paragraph 310; see also Fig. 28F (showing that the user may engage with the mobile device to log a food event, so that the food habit data used to evaluate the short-term correlation are collected through engagement with the mobile device)).”

Regarding claim 22, Simpson/Matos discloses that “the historical data comprise[] measurement data (first step in method for determining appropriate medicament for diabetes patient is to receive CGM data [measurement data]; the CGM data may have been measured in the past – Simpson, paragraph 355).”

Regarding claim 23, Simpson/Matos discloses that “the measurement data include[] information from a continuous glucose concentration monitoring system associated with the patient (first step in method for determining appropriate medicament for diabetes patient is to receive continuous glucose monitor (CGM) data [measurement data]; the CGM data may have been measured in the past – Simpson, paragraph 355).”  

Regarding claim 24, Simpson/Matos discloses that “measuring glucose concentration data subsequent to the determining the aspect of the personalized guidance message and using the measured glucose concentration data to train the data model (after the user attempts the regimen suggested by the system, a subsequent glucose trace may be measured; if the patient’s defect is still present but to a lesser degree, the system may calculate that a different dosage is indicated [i.e., the data model is improved/trained by being further tailored to the reaction of the patient to the suggested medicament so as better to suggest medicaments in the future] – Simpson, paragraphs 357-58).”  

Regarding claim 25, Simpson/Matos discloses that “the glucose concentration data measured subsequent to the determining is entered into the data model and correlated with the measurement data, behavior data, patient physiology data, or a combination thereof (the new glucose trace measured after the user attempts the suggested regimen may be fed back into the general method – Simpson, paragraph 358; see also Fig. 43 (showing that both the subsequent CGM trace 412 and the CGM data 402 [measurement data] may be fed into the model that evaluates the data to determine if the characteristic signatures are still present)).”  

Regarding claim 26, Simpson/Matos discloses that “the data model includes a pattern selected from the group consisting of: a physiological pattern, a contextual pattern, or a behavioral pattern, or a combination of these patterns (the step of numerically evaluating the CGM data to determine if one or more curve features are present may involve determining features of glucose curve trace rises, plateaus and falls, as well as their associations with known data about events, e.g., meal data, exercise data, etc. [physiological pattern and behavioral pattern] – Simpson, paragraph 355).”

Regarding claim 30, Simpson/Matos discloses that “the aspect of the personalized guidance message is the content of the personalized guidance message (it may be determined if an actual current measured analyte concentration value meets predefined criteria, and if the predefined criteria are met, displaying an indication that the predefined criteria have been met – Simpson, paragraph 76 [aspect/content of message = indication that criteria have been met]), wherein the content is determined by ranking, prioritizing or comparing the first datum with one or more thresholds (it may be determined if an actual current measured analyte concentration value meets predefined criteria, and if the predefined criteria are met, displaying an indication that the predefined criteria have been met; predefined criteria may be a threshold analyte concentration value – Simpson, paragraph 76).”

Regarding claim 31, Simpson/Matos discloses “determining an expected diabetic response of the patient based on the state1 and the first datum (in determining a baseline for what constitutes “healthy” or “normal,” i.e., a “no defect” model to which to compare the patient, healthy users may wear a CGM and annotate event data in their lives to determine a set of characteristic healthy glucose trace signatures [target response]; CGM data may then be collected from diabetic users and compared to those of healthy users to determine characteristic signatures – Simpson, paragraphs 359-60; see also Fig. 44 (showing that after the diabetic CGM data are compared with the baseline, the system suggests a medicament [expected response = expected response of patient to medicament])), … wherein the content of the personalized guidance message is a function of the expected diabetic response (characteristic features of the CGM data [first datum] may be associated with certain defects [states], e.g., in insulin production and use, and the calculation and numerical inference of a defect can lead to a particular drug being suggested; the drug is provided to the patient as a prescription for a drug regimen – Simpson, paragraphs 356-57 [i.e., the content of the message suggesting the drug is correlated with the system’s expectation that the drug will help the patient]), wherein the content of the personalized-85-Application No.: 16/269531Filing Date:February 6, 2019 guidance message comprises an actionable message calculated to move the expected diabetic response towards a target diabetic response (characteristic features of the CGM data [first datum] may be associated with certain defects [states], e.g., in insulin production and use, and the calculation and numerical inference of a defect can lead to a particular drug being suggested; the drug is provided to the patient as a prescription for a drug regimen; if the defect is no longer present upon the measurement of a subsequent glucose trace, it may be assumed that the drugs are appropriate – Simpson, paragraphs 356-58 [i.e., the message instructs the use to take the action of taking the drug, which is expected to move the patient closer to a target diabetic response associated with a healthy individual]).”  

Regarding claim 33, Simpson/Matos discloses that “determining the content of the personalized guidance message comprises comparing the expected diabetic response and the target diabetic response (once an appropriate drug is determined based on the characteristic signatures, the same is provided to the patient as a prescription for a drug regimen [i.e., the drug is suggested in an effort to move the patient’s state from an expected response to the target response (glucose signatures of healthy patients)]; if the defect of the patient is no longer present, it may be assumed that the drugs calculated are appropriate – Simpson, paragraphs 357-58; see also Fig. 44 (showing that the data from diabetic users are compared to baseline data of healthy users in determining the characteristic signatures that lead to the drug recommendation)).”  

Regarding claim 34, Simpson/Matos discloses that “comparing the expected diabetic response and the target diabetic response comprises calculating a difference between a glucose concentration level associated with the expected diabetic response and a glucose concentration level associated with the target diabetic response (one type of output that may be of use to users is the display of a trace graph with envelope; this type of output may provide the measured analyte response [expected response] to a meal along with an ideal response [target response] – Simpson, paragraph 226; see also Fig. 4).”  

Regarding claim 35, Simpson/Matos discloses that “the glucose concentration level associated with the target diabetic response is a target glucose concentration level or a target glucose concentration range (see Simpson Fig. 4 and note that the target analyte response 72 falls within a range that is lower than that of measured response 68).”  

Regarding claim 36, Simpson/Matos discloses that “comparing the expected diabetic response and the target diabetic response comprises determining whether the expected diabetic response matches a predetermined condition associated with the target diabetic response (an analyte trace [expected response] may be within an envelope formed by the ideal or model traces [target response] [condition = trace is within the envelope] – Simpson, paragraph 226; see also Fig. 5). “

Regarding claim 37, Simpson/Matos discloses that “the predetermined condition is a target glucose concentration level, a target glucose concentration range, a glucose concentration signal signature, or a rate of change associated with a glucose concentration level (see Simpson Fig. 5 and note that the target envelope 74, 76 forms a range within which the analyte trace 78 falls).”  

Regarding claim 38, Simpson/Matos discloses that “the content of the personalized guidance message further comprises an explanation as to why the guidance message is being rendered (system may provide initial guidance in following a program; for example, for new users unfamiliar with reading traces, textual explanations may be provided such as “try to keep your trace in the good envelope or within the good bounds” [i.e., the system states that the explanation for the traces appearing as they do is because the user is out of bounds] – Simpson, paragraph 304).”  

Regarding claim 39, Simpson/Matos discloses that “the content of the personalized guidance message includes an actionable prompt (characteristic features of the CGM data may be associated with certain defects and may lead to a particular drug being suggested, or combination of drugs [action = taking the suggested drug] – Simpson, paragraph 356; see also Fig. 43, ref. char. 408).”

Regarding claim 40, Simpson/Matos discloses that “the actionable prompt is calculated to cause a glucose concentration level of the patient to move towards a target level or the target range (an HCP may start a type II diabetic user on metformin and add a second therapy if the metformin does not provide satisfactory results by itself; the present system allows a data-driven approach to determining what the next drug should be – Simpson, paragraphs 353-54 [i.e., if the prompt is to take metformin, it is a prompt to take an antihyperglycemic agent, or, in other words, an agent that moves the patient away from a hyperglycemic state and toward a normal glucose concentration level]).”  

Regarding claim 41, Simpson/Matos discloses that “the content of the personalized guidance message includes an affirmation of current actions associated with the patient (in one embodiment, an interface may include a trace graph with a terminus at a current time point; a textual indication may indicate the status of the patient as being in, below, or above a goal [current actions associated with patient = actions that led to patient being within or outside goal] – Simpson, paragraph 279; see also Fig. 30A).”

Regarding claim 42, Simpson/Matos discloses that “the first datum is measured, received, or determined by a smart phone, by a wearable device, an external device, or a combination thereof (first step of method for determining appropriate medicament is receiving continuous glucose monitor (CGM) data – Simpson, paragraph 355; see also Fig. 43, ref. char. 402; a CGM typically includes a sensor that is placed invasively, minimally invasively or non-invasively [i.e., the CGM is worn by the patient] – id. at paragraph 5).”  

Regarding claim 46, Simpson/Matos discloses that “the external device is an accelerometer (event data may be received through an accelerometer – Simpson, paragraph 11).”  

Regarding claim 47, Simpson/Matos discloses that “the first datum is a time of day, a characteristic or signature signal measured by an accelerometer, or a location determined by a GPS circuit (other data in addition to analyte concentration data may be monitored; for example, activity data may be received from an accelerometer or GPS device and may indicate an activity level [signature signal] such as sleeping, sedentary, light activity, medium activity, or strenuous activity – Simpson, paragraph 80).”  

Regarding claim 48, Simpson/Matos discloses that “the first datum is a change of state (other data in addition to analyte concentration data may be monitored; for example, activity data may be received from an accelerometer or GPS device and may indicate an activity level such as sleeping, sedentary, light activity, medium activity, or strenuous activity [i.e., monitoring of activity data by the GPS or accelerometer is capable of determining when the user’s activity level [state] changes from, say, sedentary to light activity] – Simpson, paragraph 80).”  

Regarding claim 49, Simpson/Matos discloses that “the change of state is detected by a clock, an accelerometer, or a GPS circuit (other data in addition to analyte concentration data may be monitored; for example, activity data may be received from an accelerometer or GPS device and may indicate an activity level such as sleeping, sedentary, light activity, medium activity, or strenuous activity [i.e., monitoring of activity data by the GPS or accelerometer is capable of determining when the user’s activity level [state] changes from, say, sedentary to light activity] – Simpson, paragraph 80).”  

Regarding claim 50, Simpson/Matos discloses that “the first datum is a user request for a decision support prompt (user interface may be used to log activities in a proactive fashion; for example, if a user taps an icon that says “eat your favorite food” [i.e., requests a system prompt for mealtime decision support], the user may take an image of the food and the effect of the consumption is shown – Simpson, paragraph 281 and Figs. 33A-D [so the system logs the user request and the data that are gleaned from it and input them into the model to determine the effect of the food chosen on the user’s blood sugar]).”  

Regarding claim 51, Simpson/Matos discloses that “the first datum is received from a continuous glucose concentration monitoring system (first step of method for determining an appropriate medicament is the receipt of continuous glucose monitor (CGM) data – Simpson, paragraph 355; see also Fig. 43, ref. char. 402).”  

Regarding claim 52, Simpson/Matos discloses “measuring, determining, or receiving a second datum, wherein the second datum is input into the data model, the second datum is compared to historical data in the data model to determine the state of the patient (Simpson Fig. 42 and paragraph 358 show that once a CGM trace is measured subsequent to the user attempting the suggested regimen, the new glucose trace may be fed back into the general method and another CGM datum [second datum] may be measured, which is then compared again to historical data to determine if the characteristic signatures are present).”

Regarding claim 53, Simpson/Matos discloses “providing the determined personalized guidance message occurs at the time calculated to … enable intervention for management of a patient glucose concentration level (Simpson Fig. 24 shows that the GUI [guidance message] alerts the user that his glucose concentration is low and that he should eat something [intervention]).”  

Regarding claim 54, Simpson/Matos discloses that “the state of the patient is a disease state describing a patient disease stage (system may be used in diagnostic tests to determine diabetes or other disease states, or to determine a level of progression [stage] of such disease states – Simpson, paragraph 554).”  

Regarding claim 55, Simpson/Matos discloses “measuring, determining, or receiving a second datum indicative of a glucose concentration level (after a user attempts the suggested drug regimen, a subsequent glucose trace [second datum] is measured – Simpson, paragraph 357); 
determining a second disease state describing a second patient disease stage at least in part by applying the second datum to the data model (the new glucose trace may be fed back into the general method; if the defect is present but to a lesser degree [i.e., if the patient is in a second disease stage], the system may calculate that a different dosage is needed – Simpson, paragraph 358; see also Fig. 43 (showing that the second CGM trace 412 is fed back into the model 404 that analyzes/evaluates the CGM data, and that the CGM data determines if characteristic signatures are present [i.e., it determines a second disease state]); ); and 
determining a second guidance message based at least in part on the second disease state (the new glucose trace may be fed back into the general method; if the defect is present but to a lesser degree [i.e., if the patient is in a second disease stage/state], the system may calculate that a different dosage is needed [and display the message that this new dosage is needed] – Simpson, paragraph 358).”

Regarding claim 56, Simpson/Matos discloses that “the state of the patient is an engagement state (besides an analyte level value, other associated data may be accumulated and stored; frequency of analyte data points may be calculated, as well as the frequency of how often the user checks the analyte data [i.e., the user’s state includes how often he engages with the data] – Simpson, paragraph 188), 
wherein the aspect of the personalized guidance message further comprises a messaging frequency, wherein the messaging frequency is a function of the engagement state (frequency of how often the user checks the analyte data via screen refreshes, user screen element activations, calibration values, the frequency of calibrations, etc. may be calculated [i.e., one characteristic of the messages sent to the user is how often the screen is shown to the user, which is determined by how frequently the user checks the screen] – Simpson, paragraph 188), and 
wherein the time for providing the personalized guidance message is a function of  the messaging frequency (frequency of how often the user checks the analyte data via screen refreshes, user screen element activations, calibration values, the frequency of calibrations, etc. may be calculated [i.e., the time the message is provided is a function of when the user checks it] – Simpson, paragraph 188).”  

Regarding claim 57, Simpson/Matos discloses “during a learning period, receiving a learning datum, wherein determining the state of the patient comprises entering the learning datum into the data model and comparing the learning datum to the historical data in the data model to determine the state of the patient (in the development of a baseline for determinations of defects in diabetic patients, a baseline is developed for what constitutes “healthy” or “normal” from users who are young, healthy, and physically active [healthy users’ data = learning data since the system is learning a baseline]; CGM data are then rece3ived for a diabetic user whose medicament regimen is to be determined; the CGM data are compared with the healthy user data, and specific differences may be identified – Simpson, paragraphs 359-60; see also Figs. 43-44 (showing that historical data 408 may be used in conjunction with the diabetic patient’s CGM data 402 for comparison to the healthy user data 414)).”  

Regarding claim 58, Simpson discloses “[a] method of determining and delivering a calculated guidance message personalized to a patient in therapeutic management of [his] diabetes, comprising: 
learning a personalized behavior model of the patient (system for evaluating perturbations to biological systems in diabetic patients may initiate be beginning a period of measurement in which patterns are determined corresponding to a baseline glucose profile; a user may be instructed to conduct himself according to his normal habits; the system can then define a baseline profile [personalized behavior model] and may construct the same from patterns using pattern recognition software – Simpson, paragraph 181); 
receiving a datum (analyte levels [data] may be tracked [received] by signals measured by a sensor or entered into a monitoring device such as a smart phone – Simpson, paragraphs 183-84; see also Fig. 1, ref. char. 12); 
entering the datum to the personalized behavior model to determine a state of the patient, the personalized behavior model correlating historical data with predicted states of the patient, wherein the datum is compared to historical data in the personalized behavior model to determine the state of the patient (from the baseline pattern, the system may detect a pattern of overnight lows; however, if the user starts having hyperglycemic excursions on Sunday afternoon as measured with respect to the measured baseline profile [created from historical data], the system may start to detect an unhealthy pattern as caused by, e.g., watching football and consuming unhealthy snacks [so the glycemic spike on Sunday afternoons is compared to the historical baseline to predict that the patient’s state is hyperglycemic due to unhealthy lifestyle choices] – Simpson, paragraph 181); 
determining a content of a personalized guidance message to be rendered to the patient, wherein the content is a function of the state of the patient and a target state of-88-Application No.: 16/269531 Filing Date:February 6, 2019the patient (responsive to the evaluation of the analyte level against the perturbation, an output may be displayed – Simpson, paragraph 172; display may, for example, show a trend graph that is the difference between the actual values from that expected from a healthy individual; for example, if “healthy” is defined as 70 and 120 mg/dL, and if a user is often running “high” relative to that definition, the system may indicate a worse result than if the user is only temporarily showing a high number [i.e., the result/message displayed is a function of the current glycemic state of the patient and the target “healthy” state] – id. at paragraph 206); and 
determining a delivery time to provide the personalized guidance message, wherein the delivery time is a function of a time of day and an expected behavioral pattern of the patient …, wherein the delivery time is calculated to enable intervention by be the patient in the therapeutic management of the diabetes of the patient (to convey to a user the effect of a meal, a glucose concentration value may be illustrated at the start of a meal as if the user was starting from a zero glucose concentration; the trace [state] may be superposed on an ideal glucose trace [target state] so that the effect of the meal may be more easily seen by the user [i.e., the system determines to display the guidance message at mealtime in order to enable the patient to make healthy meal choices [behavioral patterns] that will not raise his glucose level beyond healthy levels] – Simpson, paragraph 207; see also Fig. 18, paragraph 267 (disclosing that the advice given to the patient may be specified to the time of day)).”  
Simpson appears not to disclose explicitly the further limitations of the claim.  However, Matos discloses that “the expected behavioral pattern compris[es] an expected availability of the patient (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646), wherein determining the delivery time to provide the personalized guidance message comprises determining whether the expected availability meets a predetermined level of availability (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646 [the predetermined level of availability is indicated by the patient responding within predetermined response time t1]; if a response to the prompt is received, the system may ask the patient a test question [personalized guidance message] and utilize the quality of the response to the test question for further decision making – id. at paragraphs 646-48)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to determine when and whether to send a guidance message to the patient based on the patient’s availability, as disclosed by Matos, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the device to assist the patient in potentially life-threatening situations in which the patient’s lack of availability is due to incapacity to respond.  See Matos, paragraph 646 (disclosing that the system selects an aggressive therapy instead of sending further guidance to the patient if it determines that the patient is in a dire medical state).

Regarding claim 59, Simpson/Matos discloses that “learning a personalized behavior model of a patient includes machine learning a first characteristic of the patient (the system can then define a baseline profile [personalized behavior model] for a user and may construct the same from patterns using pattern recognition software – Simpson, paragraph 181; machine learning may allow for personalization of programs suggested and may be on the basis of retrospective user data analysis – id. at paragraph 295).”  

Regarding claim 60, Simpson/Matos discloses that “the first characteristic is a pattern selected from the group consisting of: a physiological pattern, a contextual pattern, or a behavioral pattern, or a combination of these patterns (in constructing a baseline profile, the user is instructed to conduct himself according to his normal habits, eating his typical meals and exercising with his typical frequency and intensity [behavioral patterns] – Simpson, paragraph 181).”  

Regarding claim 62, Simpson discloses “[a] method of determining and rendering a calculated guidance message personalized to a patient in the therapeutic management of [his] diabetes, comprising: 
measuring, determining, or receiving a first datum associated with the patient (in a method for evaluating perturbations to a biological system such as a diabetic human, an analyte level [datum] may be tracked corresponding to the perturbation – Simpson, paragraph 172; see also Fig. 1, ref. char. 11); 
determining a state the patient is in by inputting the first datum to a data model, the data model correlating data from one or more of physiology data, behavioral data, contextual data, or a combination thereof with predicted states of the patient, wherein the first datum is compared to the data of the data model to determine the state of the patient (from a baseline pattern, the system may detect a pattern of overnight lows; however, if the user starts having hyperglycemic excursions on Sunday afternoon as measured with respect to the measured baseline profile, created by instructing the user to conduct himself according to his usual habits [i.e., with behavioral data], the system may start to detect an unhealthy pattern as caused by, e.g., watching football and consuming unhealthy snacks [so the glycemic spike [first datum] on Sunday afternoons is correlated to the historical baseline to predict that the patient’s state is hyperglycemic due to unhealthy lifestyle choices; data model = model comparing the baseline to suspected deviations] – Simpson, paragraph 181); 
determining a time to deliver a guidance message, wherein the time to deliver the personalized guidance message is a function of a time of day and an expected behavioral pattern of the patient …, wherein a content of the guidance message is personalized to the patient by comparing the determined state to a target state (to convey to a user the effect of a meal, a glucose concentration value may be illustrated [on a user interface] at the start of a meal as if the user was starting from a zero glucose concentration; the trace [state] may be superposed on an ideal glucose trace [target state] so that the effect of the meal may be more easily seen by the user [i.e., the system determines to display the guidance message at mealtime and does so by comparing an expected state after eating the meal to an ideal state; since the message is tailored to the food the patient proposes to eat [expected behavioral pattern], it is personalized to the patient] – Simpson, paragraph 207; see also Fig. 18, paragraph 267 (disclosing that the advice given to the patient may be specified to the time of day)); and 
providing the determined personalized guidance message via a user interface, such that the time to deliver the guidance message occurs at a time calculated to be enable-89-Application No.: 16/269531 Filing Date:February 6, 2019intervention for therapeutic management of the diabetes of the patient (to convey to a user the effect of a meal, a glucose concentration value may be illustrated [on a user interface] at the start of a meal as if the user was starting from a zero glucose concentration; the trace may be superposed on an ideal glucose trace so that the effect of the meal may be more easily seen by the user [i.e., the guidance message is displayed at mealtime in order to enable the patient to make healthy meal choices that will not raise his glucose level beyond healthy levels] – Simpson, paragraph 207; see also Fig. 18).”  
Simpson appears not to disclose explicitly the further limitations of the claim.  However, Matos discloses that “the expected behavioral pattern compris[es] an expected availability of the patient (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646), wherein determining the time to deliver the guidance message comprises determining whether the expected availability meets a predetermined level of availability (an implantable medical device (IMD) may be programmed for a mode of therapy in which a knowledge of the patient cognitive state is useful for determination of the aggressiveness of therapy; the IMD sends a prompt to the patient requesting a response, and if the IMD does not receive a response within a given time interval t1, the assumption is made that the patient is not capable of a response [i.e., is expected to be unavailable] because of a dire medical state or because the patient is not in proximity to the patient device – Matos, paragraph 646 [the predetermined level of availability is indicated by the patient responding within predetermined response time t1]; if a response to the prompt is received, the system may ask the patient a test question [personalized guidance message] and utilize the quality of the response to the test question for further decision making – id. at paragraphs 646-48)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to determine when and whether to deliver a guidance message based on the patient’s availability, as disclosed by Matos, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the device to assist the patient in potentially life-threatening situations in which the patient’s lack of availability is due to incapacity to respond.  See Matos, paragraph 646 (disclosing that the system selects an aggressive therapy instead of sending further guidance to the patient if it determines that the patient is in a dire medical state).

Regarding claim 63, Simpson/Matos discloses that “the first datum is a glucose concentration value (in a method for evaluating perturbations to a biological system such as a diabetic human, an analyte level [datum] may be tracked corresponding to the perturbation – Simpson, paragraph 172; see also Fig. 1, ref. char. 11; see also paragraph 5 (indicating that glucose may be one of the analytes measured)).”  

Regarding claim 64, Simpson/Matos discloses that “the first datum is a time of day (determining the characteristic features of glucose concentration values involves associating glucose curve trace rises, plateaus, and falls with known data about events, e.g., meal data, exercise data, sleep data, etc. [those events being associated with a time of day] – Simpson, paragraph 355; to enable an application to identify a glucose event with a meal, the data can be analyzed against the time of day – id. at paragraph 306).” 

Regarding claim 65, Simpson/Matos discloses that “the patient physiology data include[] one or more of a glucose concentration state, an insulin-on-board state, an insulin sensitivity state, an energy absorption state, or an energy exertion state (in a method for determining a preferred method for controlling glucose levels, a direct insulin sensor may be employed to measure the insulin sensitivity of a user; a user’s sensitivity to insulin will determine how much insulin a user needs; insulin sensitivity can vary over time [e.g., increase] with the same user – Simpson, paragraph 348; see also Fig. 42).”  

Regarding claim 66, Simpson/Matos discloses “learning the data model from a set of input data (system may perform machine learning to allow personalization of programs suggested and therapies prescribed by utilizing prior information about a particular host; such machine learning can be on the basis of feedback by the user, retrospective user data analysis, program selected by the user, etc. [input data] – Simpson, paragraph 295).”  

Regarding claim 67, Simpson discloses that “the set of input data includes one or more of clock time, time of day, glucose concentration level, insulin on board, patient activity, patient wellness, day of week, day of month, day of year, location, food consumed, or beverage consumed (system may perform “machine learning” to allow personalization of programs suggested and therapies prescribed; machine learning can be on the basis of, inter alia, a program selected by the user [patient activity] – Simpson, paragraph 295).”  

Regarding claim 68, Simpson/Matos discloses “determining a deviation from an expected state after delivering the personalized guidance message, and entering the deviation into the data model (output of selection process for regimen for medication may be displayed responsive to an evaluation of the patient’s glucose level against the medication of the regimen; the outputs indicate the degree of success or failure of the drug and regimen on the user’s glucose profile [degree of failure = deviation from expected state]; if the response of the patient is not typical or expected, it may be assumed that the medication is ineffective, and a modification may suggest a different drug [i.e., the failure of the regimen to control the patient’s blood sugar is fed back into the model to produce a modified regimen] – Simpson, paragraph 341; see also Fig. 41 (showing that the output is fed back into the program [model] for the regimen and the glucose level is then reevaluated against the medication in the regimen)).”

Regarding claim 69, Simpson/Matos discloses that “the set of input data includes information received through a user interface (system may perform machine learning to allow personalization of programs suggested and therapies prescribed by utilizing prior information about a particular host; such machine learning can be on the basis of feedback by the user [data received through a user interface], retrospective user data analysis, program selected by the user, etc. – Simpson, paragraph 295).”  

Regarding claim 70, Simpson/Matos discloses that “providing the determined personalized guidance message includes rendering the personalized guidance message on a user interface (see Simpson Figs. 24, 26D-E, 28G, 31A-C, and 36 for examples of guidance messages delivered by a user interface).”  

Regarding claim 71, Simpson/Matos discloses that “the data model is formed from known or learned factors of the patient (determining the characteristic features of the CGM data may include associating glucose levels with known data about events, e.g., meal data, exercise data, sleep data, etc. [known factors of the patient] – Simpson, paragraph 355).”  

Regarding claim 72, Simpson/Matos discloses that “the first datum includes current glucose levels of the patient as measured by a continuous glucose monitoring system (first step in method for determining an appropriate medicament may be the receipt of continuous glucose monitoring (CGM) data; the data may be currently measured CGM data – Simpson, paragraph 355).”  

Regarding claim 75, Simpson/Matos discloses that “the insulin sensitivity state increases over time (in a method for determining a preferred method for controlling glucose levels, a direct insulin sensor may be employed to measure the insulin sensitivity of a user; a user’s sensitivity to insulin will determine how much insulin a user needs; insulin sensitivity can vary over time [e.g., increase] with the same user – Simpson, paragraph 348; see also Fig. 42).”  

Regarding claim 76, Simpson/Matos discloses “administering a dose of insulin in response to the personalized guidance message, wherein the time calculated to enable intervention is within a time period during which the patient can control a glucose response of the dose of insulin of the patient (CGM data may be used to determine a starting dose of insulin as well as a starting dose of other medications; the CGM data may be employed to determine the aggressiveness of adjustments; for example, if all glucose data are below 180, basal insulin may be started at 20 units, but if the low is between 150 and 180, 15 units may be the starting basal insulin dose; if in one month the glucose value stays above 150, basal insulin may be added [i.e., the insulin dosage recommendation is given during a time period during which the patient is attempting to control the user’s glucose level in response to the insulin] – Simpson, paragraph 338; see also Fig. 43, ref. chars. 408-10 (showing that the user attempts a medicament regimen in response to the regimen being displayed by the system; note that the medicament may be insulin)).”

Claims 7 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Matos and further in view of Mahapatra et al. (US 20180060495) (“Mahapatra”).
Regarding claim 7, Simpson/Matos appears not to disclose explicitly the further limitations of the claim.  However, Mahapatra discloses that “the data model includes a state indicative of a convenience of the patient to participate in an intervention (in a system for recommending medical intervention activities for caregivers, contextual data of each of a plurality of caregivers may be retrieved from one or more data sources [data models]; examples of the contextual data include medical knowledge and caregiving skill sets, locational availability, calendar activity, and/or one or more social media updates [i.e., the caregiver’s location may indicate that it is convenient for the patient to request the caregiver’s assistance with an intervention] – Mahapatra, paragraph 24).”  
Mahapatra and the instant application both relate to computerized systems for medical decisionmaking and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson/Matos to include, among, the data, data that indicate the availability of the patient to participate in an intervention, as disclosed by Mahapatra, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the success rate of the intervention by ensuring that all relevant parties are available to administer it.  See Mahapatra, paragraphs 24, 91-92.

Regarding claim 73, Simpson, as modified by Matos and Mahapatra, discloses that “the state indicative of the convenience of the patient includes a proximity of a caregiver to the patient (in a system for recommending medical intervention activities for caregivers, contextual data of each of a plurality of caregivers may be retrieved from one or more data sources; examples of the contextual data include medical knowledge and caregiving skill sets, locational availability [proximity to patient], calendar activity, and/or one or more social media updates – Mahapatra, paragraph 24).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson/Matos to include, among the data, data indicative of the proximity of the caregiver to the patient, as disclosed by Mahapatra, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the success rate of the intervention by ensuring that all relevant parties are available to administer it.  See Mahapatra, paragraphs 24, 91-92.

Regarding claim 74, Simpson, as modified by Matos and Mahapatra, discloses that “the state indicative of the convenience of the patient includes [a] learned pattern of the patient or a caregiver (in a system for recommending medical intervention activities for caregivers, contextual data of each of a plurality of caregivers may be retrieved from one or more data sources; examples of the contextual data include medical knowledge and caregiving skill sets, locational availability, calendar activity, and/or one or more social media updates – Mahapatra, paragraph 24; caregiver profile may indicate that the caregiver is available from 7:00 hours to 17:00 hours and on call from 18:00 hours to 21:00 hours [learned pattern of caregiver] – id. at paragraph 133).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson/Matos to include, among the data, data indicative of a learned pattern of a caregiver, as disclosed by Mahapatra, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the success rate of the intervention by ensuring that all relevant parties are available to administer it.  See Mahapatra, paragraphs 24, 91-92.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Matos and further in view of Mazlish et al. (US 20180200438) (“Mazlish”).
Regarding claim 8, Simpson/Matos appears not to disclose explicitly the further limitations of the claim.  However, Mazlish discloses that “the aspect of the personalized guidance message is a function of a probability of a projected transition to the physiologic state being outside of the target range (an interface [guidance message] may be displayed to a user to input a fear of hypoglycemia index (FHI), which may be a preferred probability of going above or below a certain blood glucose threshold; the FHI may correspond to an acceptable probability of crossing the threshold blood glucose level [i.e., the probability that the physiologic state of blood glucose will transition to a level outside of a target range] – Mazlish, paragraph 280).”  
Mazlish and the instant application both relate to computerized methods of controlling blood glucose and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson/Matos with to display a message to the user as a function of a probability of a transition to an out-of-range physiologic state being outside of a range, as disclosed by Mazlish, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the user stay within range by reducing the probability of the user going outside the range.  See Mazlish, paragraph 280.

Regarding claim 9, Simpson, as modified by Matos and Mazlish, discloses that “the aspect of the personalized guidance message is a function of the probability of the projected transition being below a predetermined probability value (an interface [guidance message] may be displayed to a user to input a fear of hypoglycemia index (FHI), which may be a preferred probability of going above or below a certain blood glucose threshold – Mazlish, paragraph 280; target blood glucose level can be modified more closely to align the probability of crossing the threshold with the FHI; for example, if the probability of dropping below a threshold is higher than the acceptable probability [probability of dropping below the threshold is predetermined by the system prior to making the comparison, such that the acceptable probability is less than the predetermined probability value], the target blood glucose level may be adjusted higher such that the probability is closer to the acceptable probability – id. at paragraph 282 [i.e., the interface allows the user to align the acceptable probability with the actual probability]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson/Matos to display a message as a function of a probability of a projected transition being below a predetermined value, as disclosed by Mazlish, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the user stay within range by reducing the probability of the user going outside the range.  See Mazlish, paragraph 280.

Response to Arguments
Applicant's arguments filed July 28, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by a new ground of rejection, not persuasive.
Applicant first argues that the claims are eligible under 35 USC § 101 because (a) the claims allegedly do not recite an abstract idea; (b) any abstract idea recited is integrated into a practical application; and (c) the claims recite significantly more than the judicial exception.  Remarks at 13-15.  Examiner notes that Applicant has not provided any indication of why it believes the limitations identified in the rejection as being directed to mental processes are not mentally performable or otherwise not abstract ideas, nor does Applicant point out specifically what limitations, other than those constituting the judicial exception itself, allegedly integrate the judicial exception into a practical application and/or amount to significantly more than the judicial exception.   Examiner would refer Applicant to the above analysis of the claims.
Applicant’s arguments regarding the applicability of the previously cited art to the amended portion of the independent claims, Remarks at 15-16, are moot in light of the use of Matos to teach the disputed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN C VAUGHN/Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not entirely clear whether “the state” refers to the “determined state” or the “target state” of claim 5, though the context suggests the former.  For purposes of examination, it will be assumed that the former was intended.  Examiner recommends amending this claim to read “the determined state” if that was indeed the intent of Applicant.